UPCHURCH, Judge.
This is an appeal from a sentence imposed for possession of a controlled substance with intent to sell. Appellant contends that the departure sentence was invalid because it was not supported by written reasons as required under State v. Jackson, 478 So.2d 1054 (Fla.1985). We agree.
At sentencing the trial judge stated that he was following the state’s recommendations for departure. On the scoresheet under “Reasons for Departure,” the trial judge merely indicated that the state was to provide an addendum to the scoresheet setting forth reasons for aggravation. This is not sufficient. The trial court cannot delegate its responsibility of formulating reasons for departure to the state. Carnegie v. State, 473 So.2d 782 (Fla. 2d DCA 1985).
The state’s arguments in support of departure are without merit. Since the trial court has not provided valid written reasons to support a departure, the sentence is reversed.
REVERSED and REMANDED for re-sentencing.
SHARP and COWART, JJ., concur.